Exhibit 10.1










WAUSAU PAPER CORP.

2000 STOCK OPTION PLAN




STANDARD FORM OF NON-QUALIFIED

STOCK OPTION AGREEMENT







Agreement made as of ______________ (the “Date of Grant”) between Wausau Paper
Corp., a Wisconsin corporation with its principal place of business at Mosinee,
Wisconsin (the “Corporation”), and ________________ (the “Optionee”) for the
purpose of granting the Option described below under the terms of the Wausau
Paper Corp. 2000 Stock Incentive Plan (the “Plan”).




1.

Grant of Option.  The Corporation hereby grants the Optionee as of the Date of
Grant the Option to purchase __________ shares of the common stock of the
Corporation (the “Shares”) upon the terms and conditions of the Plan, including
those hereinafter stated.  




2.

Purchase Price.  The Option Price shall be $______ for each Share.




3.

Time of Exercise.




(_)

Initial Exercisability and Vesting.  This Option may be exercised as to any or
all of the Shares subject to this Option twelve months subsequent to the Date of
Grant, if, but only if, Optionee has then been continuously employed by the
Corporation or one of its Subsidiaries since the Date of Grant. [Committee
Optional Provision]




(_)

Extent to Which Option is Exercisable.  This Option shall first become
exercisable:




(i)

As to _____ Shares on ______________, if Optionee has not then incurred a
Termination of Service;




(ii)

As to an additional _____ Shares on ______________, if Optionee has not then
incurred a Termination of Service; and




(iii)

As to the last _____ Shares on ______________, if Optionee has not then incurred
a Termination of Service. [Committee Optional Provision]




(_)

Exercise During Optionee’s Lifetime.  This Option has been granted by reason of
the Optionee’s status as a current or prospective employee and is exercisable
during the Optionee’s lifetime only by him [only to the extent it has become
exercisable pursuant to subparagraph 3(a)]  [Committee Optional Provision] and
only if this Option is exercised on or





-1-




--------------------------------------------------------------------------------

before the Expiration Date of this Option.  For purposes of this Agreement, the
term “Expiration Date” of this Option means the first to occur of:




(i)

the tenth anniversary of the Date of Grant;




(ii)

if the Optionee’s Termination of Service occurs because of the death of the
Optionee, the first anniversary of the Optionee’s death;




(iii)

if the Optionee’s Termination of Service occurs because of the Disability of the
Optionee, the first anniversary of the Optionee’s Termination of Service;




(iv)

if the Optionee’s Termination of Service occurs because of the Retirement of the
Optionee, the second anniversary of the Optionee’s Termination of Service;




(v)

if the Optionee’s Termination of Service occurs because of a reason other than
Disability, Retirement, or death, 90 days after the date of such Termination of
Service; or




(vi)

if the Optionee’s Termination of Service occurs because of Cause, the date of
such Termination of Service;




provided, however, that notwithstanding the foregoing, in the event the Optionee
incurs a Termination of Service for a reason other than for Cause during the
12-month period following a Change in Control of the Corporation, this Option
shall be exercisable in accordance with the terms of Section 6.3(e)(vi) of the
Plan.




(b)

Exercise After Optionee’s Death.  In the event of Termination of Service by
reason of the Optionee’s death, this Option may be exercised in whole or in part
prior to the Expiration Date specified in subparagraph 3(_)(ii) by his estate or
his designee by will to the extent this Option was exercisable by the Optionee
immediately prior to his death, but only on or before the first anniversary of
the Optionee’s death.  In the event of the Optionee’s death after he had
incurred a Termination of Service by reason of Disability or Retirement, this
Option may be exercised in whole or in part by the Optionee’s estate or his
designee by will on or before the first to occur of (i) the Expiration Date
specified in subparagraph 3(a)(iii) or (iv), as the case may be, and (ii) the
first anniversary of the Optionee’s death, but only to the extent this Option
was exercisable by the Optionee immediately prior to his death.




4.

Restriction on Transfer of Shares.  Notwithstanding any other provision of this
Agreement, the Shares issued to Optionee upon exercise of this Option shall not
be transferable by Optionee until the first to occur of (a) the ___anniversary
of the Date of Grant, (b) the Optionee’s Termination of Employment, and (c) a
Change in Control of the Corporation.  Certificates representing Shares
purchased pursuant to this Option shall bear a legend as to any such applicable
restriction on transfer.  [Committee Optional Provision]








-2-




--------------------------------------------------------------------------------

5.

Method of Exercise.




(a)

Notice of Exercise.  This Option shall be exercisable by written notice to the
Secretary of the Corporation at its principal place of business at Mosinee,
Wisconsin.  Such notice shall be in substantially the form set forth as Form 1
attached to this Agreement and shall state the exact number of Shares as to
which this Option is being exercised and shall be signed by the person or
persons exercising this Option.  The date of exercise shall be the date such
written notice and payment in a manner provided in subparagraph 4(c) have been
delivered to the Secretary of the Corporation either in person or by depositing
said notice and payment of the purchase price in the United States mail, postage
prepaid and addressed to the Secretary of the Corporation at the Corporation’s
home business office.




(b)

Minimum Number of Shares.  This Option may be exercised in whole or in part, (to
the extent then vested and exercisable) but cannot be exercised with respect to
any fractional Shares.




(c)

Payment for Shares.  A notice of exercise shall be accompanied by payment of the
full purchase price of such Shares (plus minimum required tax withholding, if
any) by:




(i)

tendering cash (in the form of a check or otherwise) in such amount;




(ii)

except as otherwise provided by the Committee prior to exercise of this Option,
tendering Shares, by delivery of certificates or by attestation, with a Fair
Market Value on the date of exercise equal to such amount; or




(iii)

delivering irrevocable instructions to a broker to promptly deliver to the
Corporation the sale or loan proceeds equal to such amount, along with
documentation from such broker guaranteeing such payment;




provided, however, that the payment option otherwise provided in subparagraph
4(c)(ii) shall be void during any period in which the Corporation is, in the
opinion of its executive officers or legal counsel, prohibited from purchasing
or acquiring its common stock.




(d)

Delivery of Shares.  The Corporation shall deliver a certificate or certificates
representing Shares attributable to an exercise of this Option as soon as
practicable after the notice of exercise and payment shall have been received.
 The certificate or certificates for the Shares as to which this Option shall
have been exercised shall be registered in the name of the person or persons
exercising this Option and shall be delivered as provided above to the person or
persons exercising this Option.  The Corporation shall not be obligated to
deliver any certificates prior to the fulfillment by it of any listing
obligations with respect to the Shares on any exchange or over-the-counter
market or the registration or qualification of the Shares under any federal or
state securities laws which the Corporation deems advisable.




6.

Adjustment Upon Changes in Capitalization.  If the Common Stock is changed into
a greater or lesser number of shares as a result of a stock dividend, stock
split-up, or combination of Shares, then the number of Shares subject to this
Option and the Option Price shall be





-3-




--------------------------------------------------------------------------------

proportionately increased or decreased to give effect to the change as provided
for in Section 3.4 of the Plan.  In the event of any other change in the Common
Stock or change in the capitalization of the Corporation, the Committee may make
such changes in the terms of this Option as provided for in Section 3.5 of the
Plan.




7.

Non-Transferability of Option.  This Option may be exercised only by the
Optionee or, if the Optionee dies, by the personal representative or designee
under the Optionee’s will or by the Optionee’s estate, as the case may be.
 Except as otherwise provided in the preceding sentence, this Option may not be
assigned, transferred, pledged or hypothecated in any way, shall not be
assignable by operation of law and shall not be subject to execution, attachment
or similar process.  Any attempted assignment, transfer, pledge, hypothecation
or other disposition of this Option contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon this Option, shall be
null and void and without effect.




8.

Shares as Investment.  If not registered by the Corporation under the Securities
Act of 1933 (the “Act”), the Shares acquired pursuant to the exercise of this
Option, will be “restricted” stock which will not be freely transferable by the
holder after exercise of this Option.  The Optionee and any successor in
interest of the Optionee accordingly represents and acknowledges, as a condition
of the granting of this Option, that (a) Shares which are unregistered under the
Act will be acquired for the Optionee’s (or his successor’s) own account for
investment only and not with a view to offer for sale or for sale in connection
with the distribution or transfer thereof and (b) that the certificates
representing Shares purchased pursuant to this Option which have not been
registered pursuant to the Act will bear a legend as to such restrictions on
transfer.




9.

Employment.  This Agreement does not constitute a contract of employment between
the Corporation or any subsidiary of the Corporation and the Optionee and it
shall not affect the right of the Corporation or any present or future
subsidiary of the Corporation to terminate the employment of the Optionee, with
or without cause, at any time.




10.

Construction and Definitions.  This Agreement is subject to and shall be
construed in accordance with the terms of the Plan which are explicitly made
applicable to this Agreement and incorporated by this reference.  Unless
otherwise defined, all terms used in this Agreement, when capitalized, have the
same meaning as such terms are defined in the Plan and each such definition is
hereby incorporated by this reference.  In the event of any conflict between the
provisions of this Agreement and the Plan, the provisions of the Plan shall
govern.  




11.

 Governing Law.  This Agreement shall be governed by the internal laws of the
State of Wisconsin without reference to the principles of conflicts of law.




12.

 Binding Effect.  This Option incorporates by reference all the terms,
conditions and limitations set forth in the Plan, and this Agreement shall be
binding upon and inure to the benefit of the Corporation and the Optionee and
their successors.




IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed by
its officer, thereunto duly authorized, and the Optionee has acknowledged his
acceptance of this Option in accordance with the terms of this Agreement and the
Plan, all as of the Date of Grant.





-4-




--------------------------------------------------------------------------------




OPTIONEE:

WAUSAU PAPER CORP.










______________________________

By:  ________________________________

______________________________

______________________________

As its _________________________





-5-




--------------------------------------------------------------------------------

WAUSAU PAPER CORP.

2000 STOCK INCENTIVE PLAN

NOTICE OF INTENT TO EXERCISE STOCK OPTION




The undersigned Optionee hereby exercises the Option to purchase shares of
common stock of Wausau Paper Corp. under the Corporation’s 2000 Stock Incentive
Plan as follows:




Date of Grant:

__________________, _____




Type of Option:

Non-qualified Stock Option




Number of Shares:

____________ (whole shares only)




Option Price:

$___________ per Share




Income Tax Due:

$___________

(Optionee is required to make a cash payment or to direct the Corporation to
withhold shares having a fair market value equal to the amount of withholding
required.)




Total Amount Due:

$___________




Method of Payment:

Indicate the method or methods by which payment will be made:




c

Check




c

Surrender of Common Stock

No. of Shares surrendered:_____________    £ by delivery    £ by attestation

(Shares must have been purchased on the open market and held for at least 6
months.  If surrendering shares by attestation, attach statement specifying the
stock certificates representing shares which are to be treated as exchanged.
 Statement should be signed by Optionee or, if held in street name, by broker.)




c

Cashless exercise and sale or loan by broker (attach copy of broker sale or loan
agreement)  By checking this box, the Optionee certifies that no shares to be
sold will violate any Corporation policies on insider trading.




Date:

_______________, 200__.




Optionee Name:   _______________________

Signature:__________________________




Social Security No.   ____________________




Address: Street: _______________________________________________________________




   City:   _____________________________    State: ____     Zip:
_________________





-6-


